Citation Nr: 1403904	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 2005.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2009 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claim of entitlement to an increased (compensable) evaluation for bilateral hearing loss.  He perfected a timely appeal to that decision.  

On April 17, 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist requires that VA make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, and in claim for disability compensation, the duty to assist requires that VA provide medical examinations or obtain medical opinions when necessary for a decision.  See 38 C.F.R. § 3.159.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

In this case, the Veteran contends that his bilateral hearing loss disability is worse, and that this decline warrants a higher disability evaluation.  The Board notes that the Veteran was originally service-connected for bilateral hearing loss in a rating decision dated in November 2005.  The RO evaluated the Veteran's bilateral hearing loss disability as a non-compensable disability, effective April 1, 2005.  The rating decision currently on appeal was issued in August 2009.  The RO continued the Veteran's non-compensable disability rating for bilateral hearing loss at that time. 

The Veteran was afforded a VA audio examination in July 2009 in conjunction with the current claim.  At that time, the Veteran reported that he had difficulty hearing pilots when flying helicopters and he uses hearing aids most of the time.  The examiner noted that, despite repeated attempts and reinstruction, the test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  The examiner stated that there was variability in responses to puretones of up to 25 db with retest, his pure-tone and speech results were inconsistent with recent September 12, 2008 and the poor speech recognition scores obtained today were inconsistent with observed communication abilities and the excellent/normal scores obtained September 12, 2008 at essentially comparable presentation levels.  

At his personal hearing in April 2013, the Veteran testified that he had difficulty performing his job as an aircraft mechanic because of his inability to hear the instructions and communicate with the pilots and crew chief; as a result, he has lost his flight status.  The Veteran reported that his hearing has gotten worse since the June 2005 audio examination and since the July 2009 audio examinations.  The Veteran related that his grandchildren constantly yell at him and he has to ask people to speak up.  

Moreover, in his notice of disagreement, dated in January 2010, the Veteran maintains that his hearing has definitely gotten to the point the VA has issued hearing aids.  The Veteran also maintained that the VA examiner who conducted the July 2009 examination was pushy and agitated during the course of the examination; therefore, he argues that the examiner's report is biased and unreliable.  

In light of the foregoing, the Board finds the July 2009 VA examination report to be incomplete as it does not fully explain whether the inability to obtain valid audiometry scores was due to malingering on the Veteran's part or due to other factors rendering him incapable of participating in valid testing.  The reliability of the test results has been called into question; hence, further development in this matter is necessary in order to determine the current nature and severity of the Veteran's service-connected bilateral hearing loss.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions: 

1.  The AOJ should contact the Gainesville, Florida VAMC and request a copy of any recent VA Audiological evaluation conducted after July 2009.  Also request additional relevant treatment records from the Gainesville VAMC dated since July 2009.  All records/responses received should be associated with the claims file.  In requesting these records, the RO's efforts to obtain them must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by the Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c) (2).  

2.  After the above development is completed, the RO should make arrangements with the appropriate VA medical facility for the Veteran to undergo an Audiological examination in order to accurately determine the severity of his service-connected bilateral hearing loss.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  At a minimum, the examination report should contain entries for pure tone thresholds at the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz for each ear, as well as speech discrimination (recognition) scores obtained utilizing Maryland CNC wordlists.  If the examiner finds that the testing results are unreliable or otherwise not valid for rating purposes, he/she must state the reasons for this conclusion, citing specific examples and testing results.  The examiner should also express an opinion addressing functional effects of the bilateral hearing loss.  A complete rationale for all opinions expressed should be provided.  

3.  The AOJ must ensure that all requested actions have been accomplished. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the issue on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


